DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-13, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not disclose, teach or suggest a fractional-N phase-locked loop (PLL), comprising:
wherein the divided clock controller comprises:
a retiming circuit, coupled to the first PFD and the second PFD, configured to receive the oscillation clock, the first divided clock and the second divided clock, to retime the first divided clock and the second divided clock according to edges of the oscillation clock;
in combination with all the other claimed limitations.
Claims 2-4 and 5-9 are allowed for depending from Claim 1.

Regarding Claim 10, the prior art does not disclose, teach or suggest a sliced charge pump (CP) control method of a fractional-N phase-locked loop (PLL), comprising:
receiving the oscillation clock, the first divided clock and the second divided clock by a retiming circuit of a divided clock controller of the fractional-N PLL, to retime the first divided clock and the second divided clock according to the edges of the oscillation clock;
in combination with all the other claimed limitations.
Claims 11-13 and 15-18 are allowed for depending from Claim 10.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/Primary Examiner, Art Unit 2849